Case 3:20-cv-00251-S-BN Document13 Filed 11/19/20 Pagelof2 PagelD 123

United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
ROY LEE TANNER, §
TDCJ No. 2007120 §
Vv. : CIVIL ACTION NO. 3:20-CV-251-8
DIRECTOR, TDCJ-CID :

ORDER

The United States Magistrate J udge made findings, conclusions, and a recommendation in
this case. An objection was filed by Petitioner. The District Court reviewed de novo those portions
of the proposed findings, conclusions, and recommendation to which objection was made, and
reviewed the remaining proposed findings, conclusions, and recommendation for plain error.
Finding no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

Through his objections to the findings, conclusions, and recommendation, Petitioner
requests that the court appoint him counsel. “No constitutional right to counsel exists in federal
postconviction proceedings.” Urias v, Thaler, 455 F. App’x 522, 523 (5™ Cir. 2011) (per curiam)
(citing Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)); see also United States v. Garcia, 689
F.3d 362, 364-65 (Sth Cir. 2012). But, under the Criminal Justice Act (“CJA”), as implemented by
the Court’s CJA Plan, see Misc. Order No. 3 (N.D. Tex. Dec. 20, 2018), “a [financially-eligible
habeas] petitioner should be appointed counsel when ‘the interests of justice so require,” Urias,
455 F. App’x at 523 (quoting 18 U.S.C. § 3006A(a)(2)(B)); see also Misc. Order No. 3,
§| [V(A)(2)(b). For the reasons explained in the findings, conclusions, and recommendation, which

the Court has reviewed de novo in light of Petitioner’s objections, his habeas petition is time barred.

 

 
Case 3:20-cv-00251-S-BN Document13 Filed 11/19/20 Page2of2 PagelD 124

Therefore, under Section 3006A(a)(2)(B), the interests of justice do not require the Court to

appoint him counsel.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),
the Court DENIES a certificate of appealability. The Court adopts and incorporates by reference
the Magistrate Judge’s Findings, Conclusions, and Recommendation filed in this case in support
of its finding that Petitioner has failed to show that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” or “debatable
whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484
(2000).!

In the event that Petitioner will file a notice of appeal, he must pay the applicable appellate
filing fee ($505.00) or file a motion for leave to proceed in forma pauperis on appeal.

SO ORDERED.

SIGNED November 19, 2020.

La

UNITED STATES DISTRICT JUDGE

 

 

! Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009, reads
as follows:

{a} Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct the parties to
submit arguments on whether a certificate should issue. If the court issues a certificate, the court must state the specific
issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties
may not appeal the denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

(b) Time to Appeal, Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of
appealability.

 
